Citation Nr: 1749828	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  03-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of fracture to right pelvis and right acetabulum.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2008, the Veteran and his brother testified before a Decision Review Officer.  The Veteran also testified before the undersigned at a videoconference hearing in November 2013.  Transcript from both hearings are associated with the record.

An October 2017 rating decision by the RO denied entitlement to a TDIU.  Although the Veteran has not yet filed a notice of disagreement to that rating decision, a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice, that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In his July 2016 application for increased compensation based on unemployability, the Veteran stated his service-connected pelvic and low back disabilities were preventing him from securing or following any substantially gainful employment.  As such, despite the lack of a notice of disagreement, in light of Rice, the Board deems that the issue of entitlement to a TDIU is properly before the Board.



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's residuals of fracture to the right pelvis and right acetabulum have been manifested by complaints of pain with a slight leg length discrepancy.

2.  The preponderance of the evidence reflects that the Veteran's service-connected pelvic disability does not render him unable to secure and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for residuals of fracture to the right pelvis and right acetabulum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2017).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Laws and Regulations

The Veteran contends that his residuals of a fracture to the right pelvis and right acetabulum are more severe than what is reflected by the currently assigned rating.  Specifically, he contends that his pelvic fracture residuals cause difficulty with prolonged standing.  See, December 2004 VA Form 9.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Where the veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45  provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
 38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's residuals of a fracture to the right pelvis and right acetabulum have been assigned a 10 percent rating for the entire appeal period under Diagnostic Code 5255. 

Under Diagnostic Code 5255 (femur, impairment of), a 10 percent rating is assigned for malunion of the femur with slight knee or hip disability.  A 20 percent rating requires moderate knee or hip disability.  A 30 percent rating requires marked knee or hip disability.  A 60 percent rating requires either a fracture of the surgical neck of the femur with false joint or a fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and with weightbearing preserved with the aid of a brace.  An 80 percent rating requires a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  See 38 C.F.R. § 4.71a , Diagnostic Code 5255.

Under Diagnostic Code 5251, a maximum 10 percent disability evaluation is warranted for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  A 20 percent rating is warranted when there is limitation of flexion to 30 degrees.  A 30 percent rating is contemplated for limitation of thigh flexion to 20 degrees, and a 40 percent rating is warranted for limitation of thigh flexion to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of thigh rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross legs.  A 20 percent disability evaluation is warranted for limitation of thigh abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Normal range of motion for the hip is flexion from zero degrees to 125 degrees, and abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA. VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Facts and Analysis

Historically, the Veteran was granted service connection in October 1995 for his pelvis disability (which he incurred in a 1971 motor vehicle accident in service) and was awarded a noncompensable rating effective May 17, 1995.  An April 2002 rating decision continued the noncompensable rating, and an October 2004 rating decision increased the rating to 10 percent, effective December 6, 2000.

In connection with his December 2000 claim, the Veteran submitted private treatment records showing that in November 2000, he complained of chronic pelvic pain that forced him to rest while walking.  

A January 2001 private treatment record shows that the Veteran stated that his leg would sometimes go numb and he would nearly fall due to his fractured pelvis.

In a March 2001 statement, the Veteran stated that he could not stand up for more than ten to fifteen minutes at a time due to his hip socket, which he attributed to degenerative arthritis.

X-ray imaging taken of the Veteran's right hip in October 2002 shows evidence of prior trauma to the pelvis and a prior fracture involving the superior ramus on the right side and pubic symphysis as well as the inferior public ramus on the left side, with distortion of the pelvic bow.  The views showed mild joint space loss with no significant osteophyte formation or acute injury.

The Veteran underwent a VA bones examination in December 2002.  He complained of pain, stiffness, weakness, and instability in his pelvis, which flared up at least ten times per day, worsened by movement and lifting.  Physical examination revealed a shortening of his left leg, with his right leg measuring 39 inches and his left leg measuring 37.5 inches (1 1/2 inch differential).  There was no malunion, nonunion, or loose motion, no tenderness, no drainage, no edema, no painful motion, no weakness, or no redness.  He demonstrated a limp, caused by the discrepancy in leg length.

The Veteran stated in a December 2002 statement that he could not stand for more than 15-20 minutes due to the pain.

The Veteran underwent another VA examination in July 2008.  He reported bilateral hip and back pain with short periods of standing.  He said his pain had become progressively worse since his initial injury in 1971.  He stated that he required a brace and that he was only able to stand for 15-30 minutes at a time.  Physical examination revealed that the Veteran could cross his legs and could toe out greater than 15 degrees.  Range of motion of the right hip was flexion to 120 degrees with no pain, extension to 10 degrees with pain, adduction to 30 degrees with pain, and abduction to 25 degrees with pain.

X-ray imaging of the hips showed deformity in the pelvis and mild narrowing in the hip joints.

At his December 2008 hearing with a Decision Review Officer, the Veteran stated that he took pain pills, and could only stand for 10 minutes before his leg went numb.  He said due to his left leg being shorter than his right leg, he was flat-footed on the left.  

A November 2009 VA treatment note shows that the Veteran rated the pain in his pelvic area as a 5 out of 10, and described the pain as "burning" and "numbing."  He said the pain was continuous.

A May 2012 VA treatment note shows that the Veteran rated the pain in his pelvic area as a 6 out of 10.

At his August 2013 Board hearing, the Veteran testified that his hip area was painful and tender, and that he had trouble standing, sitting, and walking.  See, August 2013 Hearing Transcript at p. 8-9.  

April 2016 magnetic resonance imaging (MRI) of the pelvis showed slight heterogeneous bone marrow signal on T1, with no abnormal enhancement.

August and November 2016 VA treatment notes show that the Veteran rated the pain in his pelvic area as a 7 out of 10.  

He underwent another VA examination in March 2017.  The Veteran described pain in his pubic region and both anterior hip areas.  He denied flare-ups, but reported functional loss manifested by trouble with standing or walking on concrete after five minutes.  Range of motion testing of the right hip showed flexion to 90 degrees with pain, extension to 10 degrees with no pain, abduction to 30 degrees with pain, adduction to 25 degrees with no pain, external rotation to 40 degrees with pain, and internal rotation to 20 degrees with pain.  Pain was noted and caused functional loss.  Adduction did not limit the Veteran's ability to cross his legs.  There was evidence of pain with weight bearing, but no evidence of crepitus.  The Veteran could perform repetitive use testing with at least three repetitions without additional loss of function after three repetitions.  Pain limited functional ability with repeated use over a period of time.  The examiner noted that the Veteran had less movement than normal on the right hip.  He had 5 out of 5 muscle strength as to flexion, extension, and abduction, with no evidence of muscle atrophy.  There was no ankylosis.  There was a noted leg length discrepancy, with the right leg measuring 93 centimeters, and the left leg measuring 94 centimeters.  There was not functional impairment such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.

An August 2017 VA treatment note shows that he rated the pain in his pelvis as an 8 out of 10.

After a review of all the pertinent lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's right hip disability is entitled to a rating in excess of 10 percent for the entire period on appeal.

The evidence does not demonstrate malunion of the femur with moderate knee or hip disability, as required for a 20 percent rating under Diagnostic Code 5255.  The evidence demonstrates that the Veteran's residuals of fracture to the right pelvis and right acetabulum consist of subjective complaints of pain, stiffness, and difficulty with prolonged walking and standing, with minimal reduction of hip motion.  The Board acknowledges the Veteran's complaints and the July 2008 VA examiner noted that the Veteran occasionally used a brace.  However, the medical evidence of record demonstrates findings that fall short of the criteria for a compensable limitation of motion under Diagnostic Codes 5251, 5252, and 5253.

The Board has also considered whether the Veteran is entitled to higher ratings under other available diagnostic codes.  A rating under Diagnostic Code 5250 is not warranted because the record does not show that the Veteran has ever been diagnosed with ankylosis of the right hip.  Similarly, a rating under Diagnostic Code 5254 is not warranted because the record does not show the Veteran ever being diagnosed with a flail joint.

For all these reasons, the Board finds that the weight of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's residuals of fracture to the right pelvis and right acetabulum.  The preponderance of the evidence is against his claim, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

TDIU

TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 
     
Pertinent to the appeal period, service connection has been in effect for the Veteran for degenerative disc disease of the low back, rated at 20 percent from December 6, 2000, and residuals of fracture to the right pelvis and right acetabulum, rated at 10 percent from December 6, 2000.  Accordingly, the criteria for consideration of a schedular TDIU are not met at any time during the appeal period.  38 C.F.R. § 4.16 (a).

Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As the Veteran reported that he is unable to work due to service-connected back and pelvis disabilities despite having a combined disability rating that does not meet the schedular requirements for TDIU, the Board must determine whether there is evidence that the Veteran's service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.

The record reflects that the Veteran worked post-service as an iron puller at a foundry, from January 1974 to January 1978.  See, VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  His highest degree of education was the earning of a welding certificate in January 1981.

He stated at his July 1995 VA examination that he was unemployed.  He said that after his military service, he attended vocational school for welding and machine shop, before moving to Indiana where he worked from 1976 through 1984 at a factory.  He was in prison from 1983 through 1987, and returned to a factory after prison.  He stated that he was unable to physically perform the work, but quit because he thought people were laughing at him.  

At a December 2002 VA examination, he reported the same history, adding that he worked odd jobs between 1990 and 1993.  

He filed his claim for TDIU in July 2016, claiming that his pelvis, knees, back, and neck precluded employment.  He underwent a VA hip examination in March 2017.  With regard to unemployability, the examiner stated that the Veteran's hip condition limited running and prolonged standing/walking.  At a separate VA back examination in March 2017, the same examiner advised that the Veteran's service-connected back disability limited the Veteran's ability to lift anything heavy, perform repetitive lifting, or perform repetitive bending.

With respect to the impact of the Veteran's service-connected manifestations on his ability to function, while acknowledging the March 2017 VA examination findings of the Veteran being unable to lift anything heavy, perform repetitive lifting or bending, run, or walk or stand for a prolonged period of time, neither examination report went so far as to find that the Veteran would be unable to maintain substantially gainful employment.  Nor has the Veteran submitted any medical opinions indicating that his service-connected disabilities affect his ability to obtain or maintain substantially gainful employment.

To the extent that the Veteran might have difficulty finding employment, the sole fact that a claimant may have difficulty obtaining employment is not sufficient for a grant of TDIU.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   In this case, the weight of the evidence is against the conclusion that the Veteran's service-connected disabilities have rendered him incapable of working in any capacity.   

The Board acknowledges the Veteran's statements throughout the record that he is unable to work due to hip disability as well as similar statements made during his hearing before the Board.  He has not presented any additional argument in favor of his claim for TDIU as part and parcel of the initial rating claim.  There is no indication that the Veteran is precluded from sedentary employment.  Again, although the March 2017 VA examiner noted the hip disability affected the Veteran's ability to run or engage in prolonged standing/walking, the examiner did not go so far as to indicate that the Veteran could not work. 

Further, to the extent that the Veteran attempts to establish entitlement to a TDIU on the basis of lay assertions alone, the Board finds that the lay assertions are outweighed by the more probative VA medical opinions.  In this regard, the examiners took the Veteran's reported history into consideration prior to rendering an opinion. 

Based on all pertinent evidence of record, the Board finds that the weight of the evidence is against the conclusion that the Veteran's service-connected disabilities have rendered him incapable of working in any capacity.  As such, referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim for TDIU must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of fracture to right pelvis and right acetabulum is denied.

TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


